Citation Nr: 1131775	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to February 1955.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO.

The Board remanded the case in April of 2009 to afford the Veteran a videoconference hearing.  However, he failed to report for the scheduled hearing.

In September 2009, the Board remanded the case to the RO for additional development of the record.

Subsequently, in a March 2010 rating decision, the RO granted service connection for right ear hearing loss and assigned an evaluation of 10 percent, effective on December 13, 2006.

As the claim on appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service connected disabilities).

The Veteran's representative was confused with the scope of the issue.  He noted that the prior remand found both "the issues of an initial evaluation in excess of 10 percent for the service-connected hearing disability" and "adjudication of the claim for an increased evaluation in excess of 10 percent for the service-connected hearing loss...must be deferred pending further action on the part of the RO."  The Board has rephrased the issue on the title page and construed it as broadly as possible to clarify any confusion.

The appeal was remanded in June 2010 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An October 2009 VA examination revealed an average pure tone threshold of 80 dB (decibels) in the right ear and 51 dB in the left ear.  The speech recognition score was 24 in the right ear and 86 in the left.  

2.  A May 2011 VA examination revealed an average pure tone threshold of 76 dB in the right ear and 36 dB in the left ear.  The speech recognition score was 16 in the right ear and 96 in the left.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in January 2007 prior to the initial adjudication of his claim for bilateral hearing loss in an April 2007 rating decision.  An additional VCAA letter was sent in September 2009.  

The VCAA letters indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in a June 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for bilateral hearing loss has been established and an initial rating has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for bilateral hearing loss and assigning an initial disability rating for the condition, he filed a notice of disagreement contesting the initial rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his bilateral hearing loss, included notice of the criteria for a higher rating, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in October 2009 and May 2011.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

The VA examiners also considered the affect of the Veteran's hearing impairment on his "ordinary activity."  (referencing 38 C.F.R. § 4.10 and Martinack v. Nicholson, 21 Vet. App. 447, 454-455 (2007).  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations.  (See August 2011 Appellate Brief Presentation).  

Regardless, the private medical statements may be accepted as adequate reports of examination of the Veteran, without further VA examination, because they provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, diagnostic assessments, and a medical opinion for the purposes of Martinack.  Id.; 38 C.F.R. §3.326.  

Further, the May 2011 VA examination substantially complied with the Board's prior remand when the VA examiner rendered an audiological examination and reported the current findings.  

The record is sufficient for rating purposes.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board otherwise concludes that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, VA examination reports, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Higher Initial Rating for Bilateral Hearing Loss

The Veteran is seeking a higher initial rating in excess of 10 percent for his service-connected bilateral hearing loss under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100, effective from December 13, 2006.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.  In addition, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for "unusual patterns of hearing impairment," including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

The VA treatment records dated from September 2003 to August 2006 reflect no treatment for hearing loss.  However, an August 2005 VA treatment record noted "deaf in right ear."

A December 2006 Statement from the Veteran's audiologist notes that the Veteran reported being exposed to loud noises on the rifle range at Fort Jackson during basic training.  A subsequently received medical statement reported that he had an asymmetric sensorineural hearing loss due to firearm exposure during service.  (See June 2007 private treatment record from Dr. M. M.).

An April 2010 private audiometric examination at Northwest Ear, Nose, and Throat, PA diagnosed the Veteran with tinnitus.  The examiner opined that inter alia the Veteran's tinnitus and hearing loss were due to his military service.

The October 2009 VA audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
75
80
85
80
LEFT
30
35
70
70

The average pure tone threshold was 80 dB in the right ear and 51 dB in the left ear.  The speech recognition score was 24 in the right ear and 86 in the left.  

In the present case, the Veteran's disability is productive of 55 dB or more at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) for the right ear.  Therefore, Table VIA may be utilized.

For the right ear, application of an average pure tone threshold of 80 dB results in a numerical designation of VII under Table VIA, while application of the speech recognition score of 24 results in a numerical designation of XI under Table VI.  Accordingly, the Board will apply the numerical designation of XI resulting from Table VI.

For the left ear, application of an average pure tone threshold of 51 dB and of the speech recognition score of 86 results in a numerical designation of II under Table VI.  Accordingly, the Board will apply the numerical designation of II resulting from Table VI.

As applied under Table VII, the right ear numerical designation of XI and the left ear numerical designation of II results in a 10 percent evaluation.

An April 2010 private treatment record noted a severe sensorineural hearing loss in the left ear that was down sloping.  He had severe profound sensorineural hearing loss in the right ear.  There were at least four frequencies with more than 40 dB loss.  

In his left ear there were two frequencies with a greater than 30 dB loss and one frequency with a greater than 20 dB loss.  The speech discrimination score was 20 percent in the right ear and 40 percent in the left ear.  The Veteran was diagnosed with severe bilateral sensorineual hearing loss.



HERTZ



1000
2000
3000
4000
RIGHT
70
80
--
95
LEFT
25
50
70
70

The audiogram did not provide specific findings sufficient for rating purposes with regard to pure tone thresholds (i.e., 3000).  38 C.F.R. § 4.85(c).  Further, it is unclear whether the recorded findings were obtained by testing consistent with VA procedures.  

The Board is unable to apply the findings to the rating formula with a puretone threshold average.  However, the Board finds the private examination probative for the clinical history and current manifestations of his hearing disability.

A March 2011 private audiological statement noted that the Veteran had bilateral severe sensorineurl hearin gloss that was worse in the right ear than the left.  The discrimination in the right ear was 30 percent or less.  The discrimination in the left ear was 90 percent.  He noted that there was a comparison with the previous hearing test in April 2010 that demonstrated essentially the same degree of hearing loss.

The May 2011 VA audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
60
75
80
90
LEFT
15
25
35
70

The average pure tone threshold was 76 dB in the right ear and 36 dB in the left ear.  The speech recognition score was 16 in the right ear and 96 in the left.  

For the right ear, application of an average pure tone threshold of 76 decibels results in a numerical designation of VI under Table VIA, while application of the speech recognition score of 16 results in a numerical designation of XI under Table VI.  Accordingly, the Board will apply the numerical designation of XI resulting from Table VI.

For the left ear, application of an average pure tone threshold of 36 dB and of the speech recognition score of 96 results in a numerical designation of I under Table VI.  Accordingly, the Board will apply the numerical designation of I resulting from Table VI.

As applied under Table VII, the right ear numerical designation of XI and the left ear numerical designation of I results in a no percent evaluation.

In reaching this result, the Board has acknowledged the Veteran's lay contentions and his testimony as to how his hearing loss disability affects his activities of daily living.  His assertions of substantially decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board notes that the Veteran is free to submit evidence at a future date in furtherance of the assignment of a higher evaluation, such as recent audiological testing reports.

Nevertheless, in the present case, the application of the applicable diagnostic criteria to the evidence at hand clearly establishes that a higher initial rating for bilateral hearing loss is not warranted.  

As such, the preponderance of the evidence is against the Veteran's claim for a higher evaluation for bilateral hearing loss, and the claim is denied.  

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board finds that the Veteran's disability has been no more than 10 percent disabling since the date his claim was filed, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date.  Fenderson, supra.

The Board has based its decision in this case upon the applicable provisions of the VA's Schedule for Rating Disabilities.  The Board has considered the functional effects of the service-connected bilateral hearing loss.  However, an exceptional or unusual disability picture is not shown to be presented in this case.  



However, the record does not show that his service-connected bilateral hearing loss has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent periods of hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial rating in excess of 10 percent for service-connected bilateral hearing loss is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


